Citation Nr: 0602916	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a gastrointestinal 
disorder to include a stomach problem or ulcer.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for colon polyps.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder to 
include glaucoma.  

5.  Entitlement to service connection for sexual dysfunction 
(identified as loss of sex drive, loss of a testicle, and 
sterility), to include as secondary to herbicide exposure.  

6.  Entitlement to an effective date earlier than December 
23, 1991 for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).  

7.  Entitlement to earlier effective dates for the grant of 
service connection with a 10 percent rating for degenerative 
arthritis of the cervical spine, and for each increased 
rating assigned for the degenerative arthritis of the 
cervical spine, the lumbosacral spine, and the thoracic 
spine.

8.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral spine disorder.  

9.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder. 
 
10.  Entitlement to a rating in excess of 10 percent for 
tinea cruris.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to October 1970, including service in Vietnam 
during the Vietnam war.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from numerous rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran moved to 
Maryland and his file is now in the jurisdiction of the 
Baltimore, Maryland RO.

In June 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge seated at the Central 
Office in Washington, DC.  

As a matter of background regarding the claims involving the 
veteran's spine, the Board notes that the veteran was granted 
service connection with a noncompensable rating effective 
from the day after separation from service for a back 
disorder then identified as proliferative changes of the 
thoracolumbar spine.  For two decades, the back disability 
involving both the thoracic and lumbar spine received a 
single rating, which was increased to 10 percent then to 20 
percent as the disability became more severe.  By way of an 
October 1995 decision, the RO decided to rate the lumbar and 
thoracic spine disabilities separately, at 10 percent each, 
and granted service connection with a 10 percent rating for 
arthritis of the cervical spine.  Subsequent RO rating 
actions have increased the ratings assigned for the 
disabilities of the lumbar spine and cervical spine.  In 
October 2000, the RO denied a claim for earlier effective 
dates for arthritis in the lumbar, thoracic and cervical 
spines, stating vaguely, only that "[t]here is no evidence 
indicating an earlier effective date is warranted for these 
conditions."  The veteran appealed that decision in a vague 
notice of disagreement and his claims have been construed in 
the statement of the case and supplemental statements of the 
case as having expressed disagreement with the effective date 
of service connection for each condition, as well as the with 
the effective date for each increased rating assigned over 
the years.  As service connection has been in effect for a 
disability of the lumbar and thoracic spine since the day 
after separation from service, no earlier effective date is 
possible for the grant of service connection for these 
disorders.  Consequently, the claims on appeal have been 
reframed as stated above.  Since service connection for the 
cervical spine disorder was not granted until 1995, the claim 
for an earlier effective date for the grant of service 
connection for this disability remains a viable claim.  

Also regarding the spine, the RO granted increased ratings 
for disabilities of the lumbosacral and cervical spine in May 
2000.  A letter from the veteran's senator received in July 
2000 was taken to be a notice of disagreement with that RO 
determination and the veteran was sent a SOC in July 2000 
identifying issues on appeal as involving claims for higher 
ratings.  In his VA Form 9, received in August 2000, the 
veteran specifically stated the following: "My disagreement 
is not with the rating, but with the time you went back to."  
In short, it appears that the veteran did not actually 
initiate the appeal for higher ratings, but rather appealed 
the effective dates of those ratings.  Regardless of this 
procedural irregularity, VA has treated the claims on appeal 
as including claims for higher ratings, and the veteran has 
presented argument to that end.  As such, the Board will 
continue to address the increased rating issues as they have 
been addressed and developed on appeal. 

The Board notes that in February 2003, the RO determined that 
new and material evidence had not been received sufficient to 
reopen a claim for service connection for a stomach problem 
or polyps.  While VA has addressed this as one issue 
involving the (gastrointestinal tract) through much of the 
appeal, the Board points out that the matter would be 
addressed more accurately as two separate issues, since there 
is a separate and distinct last final denial for stomach 
problems (the June 1998 Board decision), and another for 
polyps (the September 1996 RO decision).    

The veteran appealed an October 2000 RO decision that denied 
a compensable rating for tinea cruris.  In September 2004 the 
RO increased the rating for tinea cruris 10 percent from May 
6, 2004.  The veteran has not expressed disagreement with the 
effective date assigned.  Since he did not express 
satisfaction with the 10 percent rating, and the RO's grant 
is to less than the schedular maximum, the claim for an 
increased rating remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  In the June 2005 hearing, the veteran's 
representative raised the matter of entitlement to the 
increased rating prior May 6, 2004 for the first time.  The 
Board is unclear as to whether the veteran is intending to 
raise a new claim.  Regardless, the issue of entitlement to 
an earlier effective date for the 10 percent rating has not 
been addressed by the AOJ and is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a sexual 
dysfunction (identified as loss of sex drive, loss of a 
testicle, and sterility), that of entitlement to higher 
ratings for tinea cruris, a lumbosacral spine disorder, and a 
cervical spine disorder, as well as the issues of entitlement 
to an earlier effective date for the grant of a 100 percent 
rating for PTSD, and entitlement to earlier effective dates 
for the grant of service connection with a 10 percent rating 
for degenerative arthritis of the cervical spine, and for 
each increased rating assigned for the degenerative arthritis 
of the cervical spine, the lumbosacral spine, and the 
thoracic spine, are all addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed April 1999 Board decision denied service 
connection for peripheral neuropathy, claimed as secondary to 
Agent Orange exposure, finding that while the veteran had a 
diagnosis of peripheral neuropathy from the early 1990s, 
there was no objective evidence to show the veteran had 
peripheral neuropathy attributable to Agent Orange exposure 
or to any other incident of service.  

2.  Evidence received since the April 1999 Board decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact (nexus) 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating claims of service 
connection for peripheral neuropathy.

3.  An unappealed June 1998 Board decision denied service 
connection for gastrointestinal disorder to include a stomach 
problem, finding that while the veteran was treated for 
transient gastrointestinal complaints during service and has 
had variously diagnosed gastrointestinal problems over the 
years, no medical evidence of record has linked a current 
chronic gastrointestinal disorder to service.

4.  Evidence received since the June 1998 Board decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact (nexus) 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating claims of service 
connection for a gastrointestinal disorder to include a 
stomach problem or ulcer.

5.  An unappealed September 1996 rating decision denied 
service connection for polyps, finding that there was no 
record of treatment for polyps during service and no evidence 
linking polyps to service.  

6.  Evidence received since the September 1996 rating 
decision is largely cumulative to, or redundant of, evidence 
then of record; does not relate to the unestablished fact 
(nexus) necessary to substantiate the claim; and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for polyps.

7.  An unappealed June 1998 Board decision denied service 
connection for eye disorder to include glaucoma, finding that 
an eye disorder was not shown during service or for years 
thereafter, and that there was no medical evidence of record 
linking any current eye problems, including glaucoma, to 
service.  

8.  Evidence received since the June 1998 Board decision is 
largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact (nexus) 
necessary to substantiate the claim; and does not raise a 
reasonable possibility of substantiating claims of service 
connection for an eye disorder to include glaucoma.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1999 Board decision is 
not new and material, and a claim of service connection for 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure, may not be reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156 (2005).

2.  Evidence received since the June 1998 Board decision is 
not new and material, and a claim of service connection for a 
gastrointestinal disorder to include a stomach problem or 
ulcer may not be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156 (2005).

3.  Evidence received since the June 1999 RO decision is not 
new and material and a claim of service connection for polyps 
may be not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

4.  Evidence received since the June 1998 Board decision is 
not new and material, and a claim of service connection for 
an eye disorder to include glaucoma may not be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In August 2002, November 2002, and January 2003, the veteran 
was sent notice letters regarding the issues of whether new 
and material was received to reopen claims for service 
connection for peripheral neuropathy, a gastrointestinal 
disorder (including stomach problems, ulcer, and polyps), and 
an eye disorder (including glaucoma.  Through these letters, 
the RO advised the veteran of his and VA's responsibilities 
in claims development, and specifically of the type of 
evidence that was needed to establish these claims.  These 
letters, the rating decision of February 2003, the August 
2003 SOC (which addressed the claims involving new and 
material evidence), and the numerous supplemental SOCs 
(SSOCs) all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claims 
were denied.  For each issue, the notice preceded the initial 
rating decision on appeal.  

Regarding notice content, the VA correspondence above 
informed the veteran of the definition of new and material 
evidence and apprised him of why new and material evidence 
was needed to reopen his claims.  The documents listed above 
advised the veteran that he must submit new and material 
evidence to reopen the claims.  They also apprised him of 
what was necessary to establish claims for service 
connection.  Furthermore, while he was not advised verbatim 
to submit any evidence or information in his possession that 
pertains to his claims, the notice letters asked him to 
identify or submit any additional medical evidence which may 
support the claims, advised of the type of evidence he needed 
to submit to establish his claims, and asked him to assist in 
obtaining any outstanding medical records or any other 
evidence or information supporting these claims.  The veteran 
is not prejudiced by the Board's proceeding without any 
further notice; he has been notified of everything necessary.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The purpose behind the notice 
requirement is satisfied, as the veteran has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claims.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for the conditions claimed.  The veteran has not 
identified any pertinent evidence outstanding.  Recently, the 
veteran submitted additional evidence with a waiver of RO 
review.  He was provided numerous VA examinations over the 
years.  No additional examination is required.  Notably, in a 
petition to reopen, the duty to assist by arranging for an 
examination or obtaining a medical opinion does not attach 
unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  VA's assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Claims to reopen based on receipt of new and material 
evidence, generally.

Numerous RO and Board decisions dating back to 1971 
repeatedly denied service connection for peripheral 
neuropathy, a gastrointestinal disorder to include a stomach 
problem, polyps, and an eye disorder to include glaucoma.  In 
September 1996, the RO denied the veteran's claim for service 
connection for polyps.  In June 1998, the Board denied 
service connection for an eye disorder to include glaucoma 
and determined that new and material evidence was not 
received to reopen the previously denied claim of service 
connection a gastrointestinal disorder to include a stomach 
problem.  In April 1999, the Board denied service connection 
for peripheral neuropathy.  Though properly notified and 
informed of his appellate rights, the veteran did not appeal 
the 1996 RO decision to the Board, nor did he appeal either 
Board decision noted above to the U.S. Court of Appeals for 
Veterans Claims (Court).  The September 1996 RO decision is 
final with regard to the claim for service connection for 
polyps.  The June 1998 Board decision is final as to the 
issues involving a gastrointestinal disorder to include a 
stomach problem and an eye disorder to include glaucoma.  The 
April 1999 Board decision is final as to the issue involving 
peripheral neuropathy.  These are the last final denials of 
each of these claims. 

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104(b), 
7105(c).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claims to reopen were 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Peripheral Neuropathy 

At the time of the April 1999 Board decision that denied 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure, the evidence of record 
included the following:  records showing that the veteran 
served in Vietnam; service medical records showing some 
complaints of numbness diagnosed as nerve root syndrome 
versus thoracic outlet syndrome; records of post-service 
medical treatment including a diagnoses of peripheral 
neuropathy first noted in the early 1990s; the report of an 
August 1998 VA neurological examination; and statements from 
the veteran and from family and friends.  In its April 1999 
decision, the Board relied heavily on the fact that the VA 
examiner in August 1998 did not find peripheral neuropathy 
linked to Agent Orange or to service.  In short, the Board 
found that there was no objective evidence to show the 
veteran had peripheral neuropathy attributable to Agent 
Orange exposure or to any other incident of service.  
Consequently, in order for any subsequently received evidence 
to be considered new and material evidence, it must relate to 
the unestablished fact necessary to substantiate the claim - 
nexus to service.  Additionally, that evidence must be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  

Evidence received since April 1999 includes the following:  
statements from the veteran; copies of service medical 
records; new and previously received copies of post-service 
VA and private medical treatment; a transcript of the 
veteran's hearing; and copies of medical literature and 
reports pertaining generally to peripheral neuropathy or 
Agent Orange exposure.

Initially, the Board points out that the newly received 
evidence is largely redundant of that which was on file prior 
to that Board decision.  The statements and assertions from 
the veteran were little more than restatements of assertions 
made prior to April 1999.  No new service medical records 
were added to the file since the final Board decision.  Many 
of the post-service medical records received since 1999 were 
duplicative of records already on file.  Essentially, the 
newly received medical records show that the veteran was 
diagnosed with peripheral neuropathy since the early 1990's 
and that he has a current (August 2003) diagnosis of 
peripheral neuropathy.  We note, however, that the veteran 
has had diagnoses of peripheral neuropathy in the past, 
including prior to April 1999.  To this extent the medical 
evidence is neither new nor material.  Careful review of the 
new records received since April 1999 reveals no evidence 
that goes toward the unestablished fact necessary to 
substantiate the claim - a nexus between the veteran's 
peripheral neuropathy and his period of service.  
Additionally, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has not been received to reopen the 
claim for entitlement to service connection for peripheral 
neuropathy, that claim may not be reopened.


Colon Polyps and a Gastrointestinal Disorder to include a 
stomach problem or ulcer  [While the issues are separate and 
distinct (as noted in the introduction), similarity of 
medical evidence and examinations allow for both issues to be 
analyzed together.]  
 
At the time of the September 1996 RO decision (final as to 
polyps) and the June 1998 Board decision (final as to 
gastrointestinal disorders, including the stomach and 
ulcers), the record included the following:  service medical 
records that showed March 1968 treatment for abdominal pain 
with the impression being gastrointestinal physiologic 
reaction; an October 1970 examination prior to separation, 
which showed the gastrointestinal system was normal; the 
report of a November 1970 gastrointestinal series that was 
negative for ulcers and did not reveal any disorder; 
statements from the veteran; and post service medical records 
that note a history of ulcers, a possible diagnosis of 
gastritis in February 1983, internal hemorrhoids; colon 
polyps in 1989, and an unremarkable abdominal series in 
November 1993.

In September 1996, the RO denied service connection for 
polyps, finding that the condition was not shown to be linked 
to service.  The veteran did not appeal and that decision is 
final.  

In June 1998, the Board denied the veteran's claim for 
service connection for a stomach disorder because there was 
no evidence showing that the veteran's stomach problem, 
undiagnosed for years after service, had any relation to 
service.  The veteran did not appeal, and that decision is 
final.  

As noted above, neither matter may be reopened until new and 
material evidence is received.  The Board points out for 
evidence to be considered new and material, it would have to 
show a chronic gastrointestinal disorder (stomach, ulcer, or 
polyps) was incurred during service or that such condition, 
currently shown, is somehow related to service.  Evidence 
that does not relate to these unestablished facts necessary 
to substantiate either of these claims cannot be considered 
new and material, and will not be sufficient to reopen either 
previously denied claim.  

Evidence received since the last final denials for each issue 
includes the following:  medical records showing ongoing 
treatment for complaints of stomach problems including GERD 
in March 2001, dyspepsia in April 2001, epigastric pain after 
taking medications (September 2003), and polyps (removed in 
2005); statements from the veteran and his wife; and a 
transcript of his travel board hearing. 

The veteran's assertions and testimony are largely redundant 
of such already on file prior to the earlier denials.  Review 
of the added medical records reveals that while they are new 
in the sense that they address new problems, they are not 
material, as they fail to address the unestablished facts - a 
nexus between service and claimed disorder (stomach problems 
or polyps), necessary to substantiate the claims.  
Consequently, the newly received evidence cannot be 
considered new and material, and will not be sufficient to 
reopen either previously denied claim.

Eye disorder to include glaucoma 

At the time of the June 1998 Board decision, the record 
included the following:  service medical records that showed 
some treatment for irritated eyes, but no chronic eye 
problem; an October 1970 examination prior to separation, 
which showed the eyes were normal; post service medical 
records showing treatment for bilateral conjunctival lesions 
(March 1987), glaucoma suspected (1993 and 1994), and a 
diagnosis of glaucoma (1995); statements from the veteran; 
and the transcript of the veteran's hearing.

In June 1998, the Board denied the veteran's claim for 
service connection for eye disorder to include glaucoma 
because there was no evidence showing that the veteran's eye 
disorder, diagnosed many years after service, had any 
relation to service.  The veteran did not appeal, and that 
decision is final.  As noted above, the matter may not be 
reopened until new and material evidence is received.  The 
Board points out that for evidence to be considered new and 
material, it would have to show an eye disorder was incurred 
during service or that the veteran's current condition is 
somehow related to service.  Evidence that does not relate to 
these unestablished facts necessary to substantiate the claim 
cannot be considered new and material, and will not be 
sufficient to reopen the previously denied claim.  

Evidence relating to the eyes received since June 1998 
includes the following: assertions from the veteran; copies 
of new and previously seen medical records; and a transcript 
of the veteran's hearing.   

The veteran's assertions and testimony are largely redundant 
of such already on file prior to 1998.  The Board finds that 
while the added medical records include records of treatment 
for glaucoma (some of which repeat the veteran's reported 
history of having had glaucoma since service), these records 
do not include competent medical evidence linking glaucoma 
(or any other eye disorder) with the veteran's period of 
active duty service.  The Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence as is required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 405 
(1995).  Since the previous denial was premised on a finding 
that there was no nexus between the veteran's eye disorder to 
include glaucoma and his service, for evidence to be new and 
material in this matter, i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim, it would 
have to tend to show that there is a nexus between the 
claimed disabilities and the veteran's service.  No evidence 
received since the June 1998 Board decision tends to do so.  
Without addressing this key unestablished fact necessary to 
substantiate the claim, the evidence is not material to the 
issue of service connection.  Since the newly received 
evidence cannot be considered both new and material, it is 
not sufficient to reopen the previously denied claim for 
service connection for an eye disorder to include glaucoma.

Conclusion

No competent evidence received since the last final denials 
for each issue discussed above relates to the unestablished 
facts necessary to substantiate any of his claims.  No 
additional evidence received tends to show that any claimed 
disorder is related to service.  As to the veteran's own 
opinions, he has not demonstrated he has medical training, 
expertise, or credentials that would qualify him to render a 
competent opinion regarding medical causation.  His lay 
opinions that his asserted conditions are related to some 
aspect of his period of service are not competent evidence, 
and cannot be deemed "material" for purposes of reopening his 
claims.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, the additional evidence received is not new and 
material, and the claims may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
peripheral neuropathy, including as secondary to exposure to 
Agent Orange, is denied.

The appeal to reopen a claim of service connection for 
gastrointestinal disorder to include a stomach problem or 
ulcer, is denied.

The appeal to reopen a claim of service connection for 
polyps, is denied.

The appeal to reopen a claim of service connection for an eye 
disorder to include glaucoma, is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

Here, review of the claims file reveals that the veteran was 
never sent a VCAA letter with regard to his claims for 
earlier effective date for the grant of a 100 percent rating 
for PTSD, or for the earlier effective date claims involving 
his spine.  The veteran must be sent VCAA notification with 
regard to each issue on appeal.

During his June 2005 hearing, the veteran indicated that he 
was evaluated for his service-connected disorders of the 
spine about six months earlier.  No records of any such VA 
examination are on file.  The record also now shows that in 
November 2004,  the veteran sustained a back injury in a 
motor vehicle accident.  Complete records pertaining to the 
injury have not been associated with the claims file, but may 
contain pertinent evidence.  The record is incomplete, and 
additional development is warranted.  The veteran has not had 
a VA examination of his service-connected disorders of the 
spine for many years.  The last VA examination of the spine 
appears to have been performed in April 2000.  The veteran 
has indicated that his spinal problems are worsening.  A new 
examination is indicated.

While the veteran had a VA examination for skin disorders as 
recently as May 2004, the veteran has indicated (during his 
June 2005 hearing and elsewhere) that his skin problems have 
become worse.  During his hearing he discussed problems with 
the skin bleeding and coming off; he also stated that his 
clothes are now being destroyed by the skin disorder.  
Recently received records show that the veteran has had 
ongoing treatment for more active skin problems in June 2004 
(pruritic eruptions), October 2004 (recurrent folliculitis), 
and February 2005 (infected patch of skin at the left lower 
quadrant).  Another examination is warranted to evaluate the 
current severity of his current skin disability.

Finally, the veteran has asserted that he has a sexual 
dysfunction (including sterility, the loss of sexual desire, 
and the loss of his left testicle) related to service, and 
specifically to herbicide exposure.  While the veteran's 
genitourinary system was evaluated as normal on examination 
prior to separation, the Board notes that service medical 
records show the veteran was treated during service for 
genitourinary infection (December 1967), possible prostatitis 
(March 1969), and knots in the groin (September 1969).  
Medical treatment records since service show that the veteran 
has had problems with varicoceles, hydroceles, cysts on the 
epididymis, blood in his ejaculate, and a low sperm count.  
Additionally, medical records over the years provide 
blatantly contradictory findings as to whether or not the 
veteran has a left testicle.  These findings include the 
following: normal adult descended testis, bilaterally 
(October 1985); left testis missing (December 1989); the left 
testis appears normal (December 2002); no left testicle 
(October 2004).  Since the veteran has never been afforded a 
VA genitourinary examination to determine whether he has a 
disorder that may be related to some aspect of his period of 
service, including conditions he was treated for during 
service and Agent Orange exposure, such an examination is 
warranted.
  
Accordingly, the case is REMANDED for the following:

1.  With regard to the claims for earlier 
effective date for the grant of a 100 
percent rating for PTSD, and for the 
claims for earlier effective dates 
involving his spine, the RO should issue 
a VCAA letter (and follow-up with any 
necessary action) to ensure that all 
notification and assistance mandated by 
the VCAA are provided in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and all interpretative Court 
decisions, specifically including those 
cited above.  The appellant and his 
representative must be specifically 
advised of what is necessary to establish 
entitlement to the benefits sought, and 
of his and VA's respective 
responsibilities in claims development.  
The appellant should be specifically 
notified of the laws involving earlier 
effective dates for the award of service 
connection and increased ratings, of the 
type of evidence he should submit to 
support his claims, and of the type of 
evidence VA will be responsible for 
obtaining.     

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for 
lumbosacral and cervical spine problems 
since April 2000, specifically including 
the sources of treatment and evaluation 
he received in conjunction with his 
November 2004 motor vehicle accident.  
The veteran should also be asked to 
identify all sources of treatment or 
evaluation he has received for skin 
problems since April 2004.  The RO should 
obtain complete copies of all outstanding 
records from the identified 
treatment/evaluation sources.  The 
veteran must cooperate in this matter by 
identifying all sources and providing any 
releases needed to secure records of the 
evaluations and treatment.     

3.  The RO should then arrange for the 
veteran to be afforded VA orthopedic and 
neurological evaluations to ascertain the 
current severity of the orthopedic and 
neurologic symptoms of his service-
connected disorders of the lumbosacral 
and cervical spine.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examinations.  
Any studies deemed necessary must be 
completed.  The examiners should be 
provided copies of the current criteria 
for rating disc disease, the criteria in 
effect prior to September 26, 2003, and 
those in effect prior to September 23, 
2002.  Findings reported should be 
sufficiently complete to allow for 
evaluation under each set of criteria.  
The examiners should review the medical 
records pertaining to the intercurrent 
motor vehicle accident in November 2004, 
and should specifically opine whether any 
current neurologic or orthopedic symptoms 
may be disassociated from the service-
connected lumbar and cervical spine 
entity as due entirely to the 
intercurrent injury.  The examiners must 
explain the rationale for all opinions 
given.

4.  The RO should also arrange for the 
veteran to be afforded a VA dermatologic 
examination to determine the current 
severity of his service connected skin 
disorder.  The examiner should have the 
veteran's claims file and copies of both 
the current and the previous criteria for 
rating skin disorders available for 
review.  The clinical findings reported 
must be sufficiently detailed to allow 
for consideration under both sets of 
criteria.  The examiner should be asked 
to explain the rationale for any opinion 
given.  

5.  The RO should also arrange for the 
veteran to be afforded a VA genitourinary 
examination to determine the nature and 
likely etiology of any current disorder 
involving the testicles.  The examiner 
should have the veteran's claims file 
available for review in conjunction with 
this examination.  The examiner should 
provide medical findings identifying 
whether the veteran has a left testicle 
and whether the veteran is sterile.  If 
any disorder is found, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any such disorder is related to some 
aspect of the veteran's period of 
service, (including conditions treated 
during service and exposure to 
herbicides).  If a disorder is identified 
and found likely to be related to 
service, the examiner should indicate, if 
possible, the likelihood that such 
disorder would contribute to a reduction 
in the veteran's sex drive.  The examiner 
should be asked to explain the rationale 
for any opinion given.  

6.  The RO should then readjudicate the 
claims.  The readjudication should 
encompass consideration of both prior and 
(from their effective date) the current 
criteria for rating disc 
disease/disability of the spine.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


